Me. Justice Wole
delivered the opinion of the court.
Norval P. Nichols, against whose property a mortgage was recorded, is seeking to cancel the mortgage. The debtor and his wife originally made three promissory notes secured by the said mortgage. The notes were made in favor of E. L. Mudge, who endorsed them to the American Colonial Bank in whose possession they were paid. The objection to the cancellation is that E. L. Mudge is married and that the consent of Mrs. Mudge to the endorsement does not appear. The registrar invokes sections 159, 1328, and other sections of the Civil Code.
Section 153 of the Mortgage Law provides:
“Sec. 153. — In a mortgage constituted to secure obligations transferable by indorsement or documents payable to bearer, when the mortgage interest is conveyed or assigned, it shall be understood that the latter is conveyed, .together with the obligation or document, without the necessity of the debtor being advised thereof or the transfer being recorded in the registry.”
This section plainly makes unnecessary the record of the *285transfer of the secured obligation. This being so, it would •seem to follow that the registrar need not inquire into the nature of the transfer provided that the debt has been duly cancelled. E. L. Mudge as representative of the conjugal society had a clear right to transfer or indorse the- notes to the American Colonial Bank. The latter obtained a full title to the said notes. The debtor was bound to pay the notes to the owner and holder thereof and to no one else. The debt being paid, the debtor was entitled to the cancellation. To hold otherwise is to destroy not only the spirit but, we think, the letter of- section 153 of the Mortgage Law, supra. Its evident purpose was to favor the negotiability of promissory notes and the like even when secured by mortgage. See Morell, Commentaries on the Mortgage Law, Yol. IV, p. 251. Mrs. Mudge is completely prevented from complaining of the acts of her husband and any supposed right in her is highly academic in view of the right of the debtor.
The note must be reversed and the cancellation made.

Reversed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.